


110 HR 1981 IH: To amend title 49, United States Code, to direct the

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1981
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Langevin (for
			 himself, Mr. Thompson of Mississippi,
			 and Ms. Jackson-Lee of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to direct the
		  Assistant Secretary of Homeland Security (Transportation Security
		  Administration) to issue regulations establishing security standards for
		  foreign repair stations performing maintenance for aircraft used to provide air
		  transportation.
	
	
		1.Repair station
			 security
			(a)Security
			 standardsSection 44924 of title 49, United States Code, is
			 amended by adding at the end the following:
				
					(h)Security
				standards
						(1)Applicability of
				security standards to maintenance work performed at aircraft repair
				stationsIn issuing the regulations under subsection (f), the
				Assistant Secretary shall ensure that comparable security standards apply to
				maintenance work performed by employees of air carriers under part 121 of title
				14, Code of Federal Regulations, and maintenance work performed by employees of
				repair stations certified under part 145 of that title.
						(2)Employment
				investigations and restrictionsThe regulations shall ensure that an
				individual employed in a position at a repair station certified under part 145
				of title 14, Code of Regulations, in which the individual performs maintenance
				of aircraft used to provide air transportation is subject the employment
				requirements and restrictions of section 44936 in the same manner as an
				individual in a position described in section 44936(a)(1).
						(i)Failure To meet
				regulation deadlineIf the
				Assistant Secretary does not issue final regulations under subsection (f) on or
				before the 60th day following the date of enactment of this subsection, the
				Assistant Secretary shall issue an order prohibiting the use, after such 60th
				day, of foreign repair stations certified under part 145 of title 14, Code of
				Federal Regulations, for the maintenance of aircraft used to provide air
				transportation, except in the case of an emergency. The Assistant Secretary may
				revoke the order after the date of issuance of such
				regulations.
					.
			(b)9-month deadline
			 for security review and auditSubsections (a) and (d) of section
			 44924 of such title are amended by striking 18 months and
			 inserting 9 months.
			(c)References to
			 under secretarySection 44924 of such title is amended—
				(1)in subsection (a) by striking Under
			 Secretary for Border and Transportation Security of the Department of Homeland
			 Security and inserting Assistant Secretary of Homeland Security
			 (Transportation Security Administration); and
				(2)by striking
			 Under Secretary each place it appears and inserting
			 Assistant Secretary.
				
